Citation Nr: 1120002	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1948 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In September 1961, the Veteran reported a 3-day history of a low back strain.  The diagnosis was right lumbar paravertebral muscle spasm.  The Veteran's service treatment records did not demonstrate any additional treatment for a low back disorder.  Beginning in March 1975, the Veteran reported a history of low back pain, but no diagnosis was rendered.  

During the pendency of this appeal, the Veteran asserted that he continuously experienced low back symptoms since the September 1961 inservice treatment for a low back disorder, both during and after his active duty service.

In January 2011, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a low back disorder.  The Board directed the RO to afford the Veteran a VA examination to determine the presence of a low back disorder and, if any present, the severity and etiology thereof.  The Board specifically directed the RO to request the VA examiner to incorporate the Veteran's lay assertions of continuous symptoms into any etiological opinion rendered.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (holding that "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").

In February 2011, the Veteran underwent a VA examination.  After performing a thorough physical examination and reviewing the Veteran's claims file, the diagnosis was degenerative joint disease of the lumbar spine.  The examiner then opined:

The service treatment records shows [sic] that the Veteran was treated for low back strain in [September 1961].  He was seen for a back pain for 3 days.  He was diagnosed with lumbar paravertebral muscle spasm.  The Veteran was treated with heat, rest, and exercise.  The Veteran's annual flying physical on [August 15, 1967] reported that the Veteran was treated for a low back pain in [September 1961] and it responded to conservative treatment.  There is no other evidence that the Veteran was treated for a back condition in the military.  The chronicity of the lumbar spine condition is not established in the military.  There is no evidence that the Veteran was treated for a back condition until 1975.  The chronicity of the back condition is not established within 5 years of his discharge from the military.  Therefore, it is this examiner's opinion that it is less likely than not that the Veteran's lumbar spine condition is secondary to his one-time treatment in the military.

The February 2011 VA examiner limited the etiological analysis to documented instances of treatment and did not incorporate the Veteran's assertions of continuous low back symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  By not ensuring that the examiner's etiological opinion addressed the Veteran's assertions, the Board finds that the RO did not substantially comply with the directives of the January 2011 remand.  The Board errs as a matter of law when it fails to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand for curative action is required.  Specifically, the Board finds that a supplemental opinion from must be obtained.

Accordingly, the case is remanded for the following action:

1. The Veteran's claims file must be provided to the February 2011 VA examiner in order for the examiner to provide a supplemental etiological opinion.  Specifically, the examiner must opine as to the etiology of any current low back disorder, taking into consideration the Veteran's assertions of continuously experiencing low back symptoms since September 1961.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

2.  If the February 2011 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of any current low back disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented, to include range of motion testing.  The examiner must fully describe all manifestations of any back disorder found, to include any orthopedic and neurological findings.  After examining the Veteran, and reviewing the service treatment records and post-service treatment records, the examiner must opine as to whether any current low back disorder is etiologically related to the Veteran's active duty service, to include the inservice diagnosis of right lumbar paravertebral muscle spasm in September 1961.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that he experienced low back symptoms since September 1961.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

3.  If an additional examination is afforded to the Veteran, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of this and the January 2011 remand.  If not, the RO must implement corrective procedures.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

